                                                Exhibit "A"
Case 2:21-cv-02236-SHL-cgc Document 1-2 Filed 04/13/21 Page 1 of 29  PageID 7
                                                                  ELECTRONICALLY FILED
                                                                                      2021 Mar 15 9:41 AM
                                                                                       CLERK OF COURT


                      IN THE CIRCUIT COURT OF TENNESSEE
                FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS


BRITTANY GREER

         Plaintiff,

Vs.                                                   No.:

                                                             JURY DEMANDED
KROGER LIMITED PARTNERSHIP I

         Defendant.

                                          COMPLAINT


         Plaintiff, Brittany Greer files this Complaint against Kroger Limited Partnership I

(“Kroger”); and respectfully would show as follows:

                                          I. PARTIES

         1.     Plaintiff Brittany Greer (“Ms. Greer”) is an adult resident of Shelby County,

Memphis, Tennessee. Plaintiff is bringing this action and is before the Court to recover damages

for personal injuries caused by the acts and/or omissions of the Defendant named herein.

         2.     Defendant Kroger Limited Partnership I is a foreign corporation organized and

qualified to do business and doing business in Memphis, Shelby County, with its principal place

of business located at 1014 Vine Street, Cincinnati, OH 45202. Kroger Limited Partnership I is

located at 1759 Union Ave, Memphis, TN 38104. Kroger Limited Partnership I can be served

through its registered agent, Corporation Service Company, 2908 Poston Avenue, Nashville, TN

37203.

                                II.     JURISDICTION AND VENUE

         3.     This Court has jurisdiction pursuant to inter alia, TCA §16-10-101.




                                                1
Case 2:21-cv-02236-SHL-cgc Document 1-2 Filed 04/13/21 Page 2 of 29                          PageID 8




          4.     Venue is proper in this Court pursuant to inter alia, TCA §20-4-101, because all

or part of this cause of action arose within Shelby County, Tennessee.

          5.     Defendant Kroger Limited Partnership I has been served properly served with

process in this matter.

                                   III.     FACTS AND ALLEGATIONS

          The allegations set forth in the previous paragraphs are incorporated herein by reference.

          6.     On September 5, 2020, at approximately 4:30 p.m., Plaintiff arrived on the

premises of Kroger, located at 240 New Byhalia Rd., Collierville, TN 38017, with her friend.

          7.     As Plaintiff walked into the store, she immediately slipped and fell on an oily

substance that was spilled at the entrance.

          8.     As a direct and proximate result of the fall, Plaintiff has incurred medical

expenses and will continue to incur such expenses, experienced pain and suffering, mental and

physical suffering and permanent scarring.

          9.     At said time and place, Plaintiff, was a lawful guest upon the premises of the

Defendant, Kroger, who owed Plaintiff a nondelegable duty to exercise reasonable care for her

safety.

                 IV.      COUNT I – CLAIM FOR PREMISES LIABILITY AGAINST
                                   DEFENDANT, KROGER

          10.    Plaintiff realleges and reasserts the allegations contained within paragraphs one (1)

through nine (9) as if fully set forth herein.

          11.    At said time and place, Defendant owed Plaintiff duties to maintain the premises in a

reasonably safe condition, and to warn Plaintiff of dangerous condition on their premises.

          12.    At said time and place, Defendant breached these duties to Plaintiff by

committing one or more of the following omissions or commissions:




                                                   2
Case 2:21-cv-02236-SHL-cgc Document 1-2 Filed 04/13/21 Page 3 of 29                 PageID 9




            a)   Negligently failing to maintain or adequately maintain the store’s
                 entrance, thus creating a hazard to members of the public utilizing said
                 premises, including the Plaintiff herein, thus creating an unreasonably
                 dangerous condition for Plaintiff

            b)   Negligently creating a slip hazard to members of the public utilizing said
                 premises, including the Plaintiff herein, thus creating an unreasonably
                 dangerous condition for Plaintiff;

            c)   Negligently failing to inspect or adequately inspect the store’s entrance, as
                 specified above, to ascertain whether the floor, which was poorly
                 maintained, constituted a hazard to patrons utilizing said front entrance
                 area, including the Plaintiff herein, thus creating an unreasonably
                 dangerous condition to the Plaintiff;

            d)   Negligently failing to inspect or adequately warn the Plaintiff of the
                 danger of the front entrance flooring, when Defendant knew or through the
                 exercise of reasonable care should have known that said premises’ interior
                 flooring was unreasonably dangerous and that Plaintiff was unaware of
                 same;

            e)   Negligently failing to correct and/or inspect and/or maintain and/ repair
                 and/or adequately correct and/or replace the unreasonably dangerous
                 condition of the front entrance flooring, when said condition was either
                 known to Defendant or had existed for a sufficient length of time such that
                 Defendant should have known of same had Defendant exercised
                 reasonable care;

            f)   Negligently failing to have adequate staff on duty and/or assigned to the task
                 of inspecting and/or maintaining the front entrance flooring for dangerous
                 conditions;

            g)   Negligently failing to train and/or inadequately training its employees to
                 inspect, maintain, and/or repair the front entrance flooring for dangerous
                 conditions;

            h)   Negligently failing to follow its own corporate policy(ies) regarding the
                 dangerous condition;

            i)   Negligently failing to have adequate policies in place to identify dangerous
                 conditions that may have accumulated on the front entrance flooring despite
                 knowledge of prior slip and falls at the subject location caused by transitory
                 foreign substances or other dangerous conditions that were not timely
                 identified by Defendant’s employees and corrected/remedied or for which
                 notice was given to guests at the premises;




                                           3
Case 2:21-cv-02236-SHL-cgc Document 1-2 Filed 04/13/21 Page 4 of 29                          PageID 10




                j)      Negligently failing to enforce its stated policy that all associates are
                        responsible for inspecting floor surfaces for dangerous conditions and
                        correcting/remedying said conditions and/or warning guests of said
                        conditions;

                k)      Negligently failing to enforce its stated policy of “don’t pass it up, pick/clean
                        it up” with respect to dangerous conditions that accumulate on the flooring
                        of the subject premises;

                l)      Negligently failing to assign specific associates/employees to the task of
                        solely monitoring the floor in the subject premises for dangerous conditions
                        and correcting/remedying said conditions and/or warning guests of said
                        conditions;

                m)      Negligently failing to act reasonably under the circumstances;

                n)      Negligently engaging in a mode of operations when Defendant knew, or
                        should have known, that said mode of operations would result in dangerous
                        conditions to the general public, including the Plaintiff herein;

                o)      Negligently engaging in routine or regular practice of business that was not
                        the reasonable custom of the community

                p)      Negligently failing to install, maintain and provide a safe flooring surface
                        within the subject premises;

                q)      Negligently selecting and/or utilizing flooring that failed to provide a non-
                        slip surface for customers, including the Plaintiff, when, based on
                        Defendant’s experience, Defendant knew or should have known spills were
                        likely to occur on the flooring;

                r)      Negligently selecting and/or utilizing flooring that failed to properly disperse
                        or dissipate liquid substances, acting to make the flooring slick like ice,
                        when, based on Defendant’s experience, Defendant knew or should have
                        known spills were likely to occur on the flooring; and

                s)      Negligently selecting and/or utilizing flooring that failed to tolerate liquid
                        substances and/or moisture, acting to make the flooring slick like ice, when,
                        based on Defendant’s experience, Defendant knew or should have known
                        liquid substances and/or moisture were likely to occur on the flooring.

        13.     As a result, while Plaintiff was visiting Defendant’s business, she slipped and fell on

a liquid substance on the floor of the front entrance area, sustaining significant personal injuries.




                                                    4
Case 2:21-cv-02236-SHL-cgc Document 1-2 Filed 04/13/21 Page 5 of 29                       PageID 11




        14.     As a direct and proximate result of the negligence of Defendant, Plaintiff suffered

bodily injury resulting in pain and suffering, disability, disfigurement, permanent and significant

scarring, mental anguish, loss of the capacity for the enjoyment of life, medical care and treatment,

and loss of earning. The losses are either permanent or continuing and Plaintiff may continue to

suffer the losses in the future.

        V.      COUNT II – CLAIM OF NEGLIGENCE UNDER THE NON-DELEGABLE
                       DUTY DOCTRINE AGAINST DEFENDANT, KROGER

        15.     Plaintiff reasserts and realleges the allegations contained within paragraphs one

(1) through fourteen (14) as if fully set forth herein.

        16.     At said time and place, Defendant owned, controlled, and/or possessed the business

premises.

        17.     At said time and place, and by virtue of their ownership, control, and/or possession

of the premises, Defendant owed Plaintiff a common law non-delegable duty to maintain the

premises in a reasonably safe condition.

        18.     At said time and place, Defendant breached these duties to Plaintiff by

committing one or more of the following omissions or commissions:

                a)       Negligently failing to maintain or adequately maintain the store’s
                         entrance, thus creating a hazard to members of the public utilizing said
                         premises, including the Plaintiff herein, thus creating an unreasonably
                         dangerous condition for Plaintiff

                 b)      Negligently creating a slip hazard to members of the public utilizing said
                         premises, including the Plaintiff herein, thus creating an unreasonably
                         dangerous condition for Plaintiff;

                c)       Negligently failing to inspect or adequately inspect the store’s entrance, as
                         specified above, to ascertain whether the floor, which was poorly
                         maintained, constituted a hazard to patrons utilizing said front entrance
                         area, including the Plaintiff herein, thus creating an unreasonably
                         dangerous condition to the Plaintiff;




                                                   5
Case 2:21-cv-02236-SHL-cgc Document 1-2 Filed 04/13/21 Page 6 of 29                    PageID 12




            d)    Negligently failing to inspect or adequately warn the Plaintiff of the
                  danger of the front entrance flooring, when Defendant knew or through the
                  exercise of reasonable care should have known that said premises’ interior
                  flooring was unreasonably dangerous and that Plaintiff was unaware of
                  same;

            e)    Negligently failing to correct and/or inspect and/or maintain and/ repair
                  and/or adequately correct and/or replace the unreasonably dangerous
                  condition of the front entrance flooring, when said condition was either
                  known to Defendant or had existed for a sufficient length of time such that
                  Defendant should have known of same had Defendant exercised
                  reasonable care;

            f)    Negligently failing to have adequate staff on duty and/or assigned to the task
                  of inspecting and/or maintaining the front entrance flooring for dangerous
                  conditions;

            g)    Negligently failing to train and/or inadequately training its employees to
                  inspect, maintain, and/or repair the front entrance flooring for dangerous
                  conditions;

            h)    Negligently failing to follow its own corporate policy(ies) regarding the
                  dangerous condition;

            i)    Negligently failing to have adequate policies in place to identify dangerous
                  conditions that may have accumulated on the front entrance flooring despite
                  knowledge of prior slip and falls at the subject location caused by transitory
                  foreign substances or other dangerous conditions that were not timely
                  identified by Defendant’s employees and corrected/remedied or for which
                  notice was given to guests at the premises;

            j)    Negligently failing to enforce its stated policy that all associates are
                  responsible for inspecting floor surfaces for dangerous conditions and
                  correcting/remedying said conditions and/or warning guests of said
                  conditions;

            k)    Negligently failing to enforce its stated policy of “don’t pass it up, pick/clean
                  it up” with respect to dangerous conditions that accumulate on the flooring
                  of the subject premises;

            l)    Negligently failing to assign specific associates/employees to the task of
                  solely monitoring the floor in the subject premises for dangerous conditions
                  and correcting/remedying said conditions and/or warning guests of said
                  conditions;

            m)    Negligently failing to act reasonably under the circumstances;




                                             6
Case 2:21-cv-02236-SHL-cgc Document 1-2 Filed 04/13/21 Page 7 of 29                          PageID 13




                n)      Negligently engaging in a mode of operations when Defendant knew, or
                        should have known, that said mode of operations would result in dangerous
                        conditions to the general public, including the Plaintiff herein;

                o)      Negligently engaging in routine or regular practice of business that was not
                        the reasonable custom of the community

                p)      Negligently failing to install, maintain and provide a safe flooring surface
                        within the subject premises;

                q)      Negligently selecting and/or utilizing flooring that failed to provide a non-
                        slip surface for customers, including the Plaintiff, when, based on
                        Defendant’s experience, Defendant knew or should have known spills were
                        likely to occur on the flooring;

                r)      Negligently selecting and/or utilizing flooring that failed to properly disperse
                        or dissipate liquid substances, acting to make the flooring slick like ice,
                        when, based on Defendant’s experience, Defendant knew or should have
                        known spills were likely to occur on the flooring; and

                s)      Negligently selecting and/or utilizing flooring that failed to tolerate liquid
                        substances and/or moisture, acting to make the flooring slick like ice, when,
                        based on Defendant’s experience, Defendant knew or should have known
                        liquid substances and/or moisture were likely to occur on the flooring.


        19.     As a result, while Plaintiff was visiting Defendant’s business, she slipped and fell on

a liquid substance on the floor of the front entrance area, sustaining significant personal injuries.

        20.     As a direct and proximate result of the negligence of Defendant, Plaintiff suffered

bodily injury resulting in pain and suffering, disability, disfigurement, permanent and significant

scarring, mental anguish, loss of the capacity for the enjoyment of life, medical care and treatment,

and loss of earning. The losses are either permanent or continuing and Plaintiff will suffer the

losses in the future.

                                        RELIEF SOUGHT

         WHEREFORE, Plaintiff Brittany Greer, sues the Defendant for the following relief

 and request judgment against the Defendant for:




                                                   7
Case 2:21-cv-02236-SHL-cgc Document 1-2 Filed 04/13/21 Page 8 of 29                  PageID 14




       (1)   Present cash value of any medical care and treatment that she will have to
             undergo;

       (2)   Special damages for medical, hospital and doctors expenses incurred, according
             to proof;

       (3)   Compensatory damages in a just, fair and equitable amount to be determined by
             the jury after hearing the facts and issues of this case, not to exceed One
             Hundred Thousand Dollars ($100,000);

       (4)    Pre- and post judgment interest and all costs and expenses of this action; and

       (5)   Such other and further relief to which the Plaintiff may be entitled under law
             and equity.

      THE PLAINTIFF DEMANDS A JURY TO DETERMINE ALL ISSUES
 TRIABLE IN THIS CAUSE.




                                           Respectfully submitted,

                                           MORGAN & MORGAN MEMPHIS, LLC




                                           Elaine Sheng, Esq. (TN BPR #18438)
                                           Morgan & Morgan Memphis, LLC
                                           80 Monroe, Suite 900
                                           Memphis, Tennessee 38103
                                           Phone: (901) 333-1918
                                           Fax: (901) 333-1882
                                           esheng@forthepeople.com

                                           Attorney for Plaintiff




                                              8
          Case 2:21-cv-02236-SHL-cgc   Document 1-2
                                 (CIRCUIT/CHANCERY)    Filed
                                                    COURT OF 04/13/21
                                                             TENNESSEE Page 9 of 29ELECTRONICALLY
                                                                                      PageID 15 FILED
                                             140 ADAMS AVENUE, MEMPHIS, TENNESSEE 38103                                       2021 Mar 15 9:41 AM
                                            FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS                                     CLERK OF COURT

                                                       SUMMONS IN CIVIL ACTION
                                                                     Lawsuit
Docket No. CT-0623-21                                                Divorce                              Ad Damnum $

 ERIC LOTT                                                                            CENTRAL DEFENSE SERVICES, LLC and
                                                                                      KROGER LIMITED PARTNERSHIP I
                                                                           VS




                            Plaintiff(s)                                                                       Defendant(s)

TO: (Name and Address of Defendant (One defendant per summons))                                                         Method of Service:
                                                                                                                 Certified Mail
 Kroger Limited Partnership I                                                                                    Shelby County Sheriff
 c/o Corporation Service Company, Registered Agent
                                                                                                                 Commissioner of Insurance ($)
 2908 Poston Avenue
 Nashville, TN 37203                                                                                             Secretary of State ($)
                                                                                                                  Other TN County Sheriff ($)
                                                                                                                  Private Process Server
                                                                                                                  Other
                                                                                                                          ($) Attach Required Fees

You are hereby summoned and required to defend a civil action by filing your answer with the Clerk of the Court and

serving a copy of your answer to the Complaint on Elaine            Sheng, Esq.                                                      Plaintiff's

attorney, whose address is     80 Monroe, Suite 900, Memphis, TN 38103

telephone
            901-333-1918                    within THIRTY (30) DAYS after this summons has been served upon you, not including the day
of service. If you fail to do so, a judgment by default may be taken against you for the relief demanded in the Complaint.

                                                                                 TEMIIKA D. GIPSON, Clerk / DONNA RUSSELL, Clerk and Master


TESTED AND ISSUED                                                               By                                                                   , D.C.

                                                                 TO THE DEFENDANT:

NOTICE; Pursuant to Chapter 919 of the Public Acts of 1980, you are hereby given the following notice:
Tennessee law provides a ten thousand dollar ($10,000) personal property exemption from execution or seizure to satisfy a judgment. If a judgment
should be entered against you in this action and you wish to claim property as exempt, you must file a written list, under oath, of the items you wish
to claim as exempt with the Clerk of the Court. The list may be filed at any time and may be changed by you thereafter as necessary; however, unless
it is filed before the judgment becomes final, it will not be effective as to any execution or garnishment issued prior to the filing of the list. Certain
items are automatically exempt by law and do not need to be listed. These include items of necessary wearing apparel (clothing) for yourself and
your family and trunks or other receptacles necessary to contain such apparel, family portraits, the family Bible and school books. Should any of these
items be seized, you would have the right to recover them. If you do not understand your exemption right or how to exercise it, you may wish to seek
the counsel of a lawyer.

                               FOR AMERICANS WITH DISABILITIES ACT (ADA) ASSISTANCE ONLY, CALL (901) 222-2341

I, TEMIIKA D. GIPSON / DONNA RUSSELL , Clerk of the Court, Shelby County, Tennessee, certify this to be a true and accurate copy as filed this

                            20__

TEMIIKA D. GIPSON , Clerk / DONNA RUSSELL, Clerk and Master                 By: ______________________________, D.C.
        Case 2:21-cv-02236-SHL-cgc Document 1-2 Filed 04/13/21 Page 10 of 29                                       PageID 16
                                               RETURN OF SERVICE OF SUMMONS

I HEREBY CERTIFY THAT I HAVE SERVED THE WITHIN SUMMONS:

By delivering on the             day of                                       , 20        at                  M. a copy of the summons

and a copy of the Complaint to the following Defendant

at



                                                                               By:
Signature of person accepting service                                                Sheriff or other authorized person to serve process




                                            RETURN OF NON-SERVICE OF SUMMONS

I HEREBY CERTIFY THAT I HAVE NOT SERVED THE WITHIN SUMMONS:

To the named Defendant

because                                   is (are) not to be found in this County after diligent search and inquiry for the following

reason(s):

This                   day of                                , 20         .



                                                                               By:
                                                                                     Sheriff or other authorized person to serve process
     Case 2:21-cv-02236-SHL-cgc Document 1-2 Filed 04/13/21 Page 11 of 29   PageID 17




                             The Shelby County, Tennessee Circuit Court




    Case Style:              BRITTANY GREER VS KROGER LIMITED PARTNERSHIP I

    Case Number:             CT-1038-21

    Type:                    SUMMONS ISSD TO MISC




                                                  David Smith, DC




Electronically signed on 03/15/2021 09:48:23 AM
         Case 2:21-cv-02236-SHL-cgc  Document 1-2COURT
                                (CIRCUIT/CHANCERY) Filed
                                                       OF04/13/21
                                                          TENNESSEE Page 12 of 29  PageID 18
                                                                                ELECTRONICALLY FILED
                                             140 ADAMS AVENUE, MEMPHIS, TENNESSEE 38103                                       2021 Mar 15 2:35 PM
                                            FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS                                     CLERK OF COURT

                                   CORRECTED SUMMONS IN CIVIL ACTION
                                                                     Lawsuit
Docket No. CT-1038-21                                                Divorce                              Ad Damnum $

 BRITTANY GREER                                                                       KROGER LIMITED PARTNERSHIP I

                                                                           VS




                            Plaintiff(s)                                                                       Defendant(s)

TO: (Name and Address of Defendant (One defendant per summons))                                                         Method of Service:
                                                                                                                 Certified Mail
 Kroger Limited Partnership I                                                                                    Shelby County Sheriff
 c/o Corporation Service Company, Registered Agent
                                                                                                                 Commissioner of Insurance ($)
 2908 Poston Avenue
 Nashville, TN 37203                                                                                             Secretary of State ($)
                                                                                                                  Other TN County Sheriff ($)
                                                                                                                  Private Process Server
                                                                                                                  Other
                                                                                                                          ($) Attach Required Fees

You are hereby summoned and required to defend a civil action by filing your answer with the Clerk of the Court and

serving a copy of your answer to the Complaint on Elaine            Sheng, Esq.                                                      Plaintiff's

attorney, whose address is     80 Monroe, Suite 900, Memphis, TN 38103

telephone
            901-333-1918                    within THIRTY (30) DAYS after this summons has been served upon you, not including the day
of service. If you fail to do so, a judgment by default may be taken against you for the relief demanded in the Complaint.

                                                                                 TEMIIKA D. GIPSON, Clerk / DONNA RUSSELL, Clerk and Master


TESTED AND ISSUED                                                               By                                                                   , D.C.

                                                                 TO THE DEFENDANT:

NOTICE; Pursuant to Chapter 919 of the Public Acts of 1980, you are hereby given the following notice:
Tennessee law provides a ten thousand dollar ($10,000) personal property exemption from execution or seizure to satisfy a judgment. If a judgment
should be entered against you in this action and you wish to claim property as exempt, you must file a written list, under oath, of the items you wish
to claim as exempt with the Clerk of the Court. The list may be filed at any time and may be changed by you thereafter as necessary; however, unless
it is filed before the judgment becomes final, it will not be effective as to any execution or garnishment issued prior to the filing of the list. Certain
items are automatically exempt by law and do not need to be listed. These include items of necessary wearing apparel (clothing) for yourself and
your family and trunks or other receptacles necessary to contain such apparel, family portraits, the family Bible and school books. Should any of these
items be seized, you would have the right to recover them. If you do not understand your exemption right or how to exercise it, you may wish to seek
the counsel of a lawyer.

                               FOR AMERICANS WITH DISABILITIES ACT (ADA) ASSISTANCE ONLY, CALL (901) 222-2341

I, TEMIIKA D. GIPSON / DONNA RUSSELL , Clerk of the Court, Shelby County, Tennessee, certify this to be a true and accurate copy as filed this

                            20__

TEMIIKA D. GIPSON , Clerk / DONNA RUSSELL, Clerk and Master                 By: ______________________________, D.C.
        Case 2:21-cv-02236-SHL-cgc Document 1-2 Filed 04/13/21 Page 13 of 29                                       PageID 19
                                               RETURN OF SERVICE OF SUMMONS

I HEREBY CERTIFY THAT I HAVE SERVED THE WITHIN SUMMONS:

By delivering on the             day of                                       , 20        at                  M. a copy of the summons

and a copy of the Complaint to the following Defendant

at



                                                                               By:
Signature of person accepting service                                                Sheriff or other authorized person to serve process




                                            RETURN OF NON-SERVICE OF SUMMONS

I HEREBY CERTIFY THAT I HAVE NOT SERVED THE WITHIN SUMMONS:

To the named Defendant

because                                   is (are) not to be found in this County after diligent search and inquiry for the following

reason(s):

This                   day of                                , 20         .



                                                                               By:
                                                                                     Sheriff or other authorized person to serve process
     Case 2:21-cv-02236-SHL-cgc Document 1-2 Filed 04/13/21 Page 14 of 29   PageID 20




                             The Shelby County, Tennessee Circuit Court




    Case Style:              BRITTANY GREER VS KROGER LIMITED PARTNERSHIP I

    Case Number:             CT-1038-21

    Type:                    SUMMONS ISSD TO MISC




                                                  Michal Nickelberry, DC




Electronically signed on 03/15/2021 02:39:17 PM
Case 2:21-cv-02236-SHL-cgc Document 1-2 Filed 04/13/21 Page 15 of 29  PageID 21
                                                                   ELECTRONICALLY FILED
                                                                                         2021 Mar 15 9:41 AM
                                                                                          CLERK OF COURT


                      IN THE CIRCUIT COURT OF TENNESSEE
                FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS


 BRITTANY GREER

        Plaintiff,

 Vs.                                                   No.:

                                                              JURY DEMANDED
 KROGER LIMITED PARTNERSHIP I

        Defendant.

        PLAINTIFF’S FIRST SET OF INTERROGATORIES AND REQUEST FOR
          PRODUCTION OF DOCUMENTS PROPOUNDED TO DEFENDANT

          COMES NOW the Plaintiff, by and through counsel, pursuant to Tennessee Rules of

  Civil Procedure and (a) propounds the following interrogatories to be answered fully under oath

  by Kroger Limited Partnership I (hereinafter “Kroger”) and (b) requests the following items to

  be produced on or before forty-five (45) days after service, at the offices of Morgan & Morgan

  Memphis for inspection and copying or at such place and time as agreed to between or among

  the parties in writing.

          These interrogatories and request for documents are directed to Kroger Limited

  Partnership I, but include inquiry regarding information and items within the knowledge,

  possession, custody, or control of Kroger Limited Partnership I and its attorneys, or anyone else

  acting on their behalf. These discovery requests are to be considered continuing, requiring the

  supplementation of answers in the event new information is obtained by Kroger Limited

  Partnership I and/or its attorneys, or any other person acting on their behalf, subsequent to the

  time that Kroger Limited Partnership I’s answers are served upon the Plaintiff or the requested

  herein are produced.
Case 2:21-cv-02236-SHL-cgc Document 1-2 Filed 04/13/21 Page 16 of 29                      PageID 22




                                           DEFINITIONS



    A. “Person” or “persons” means all individuals and entities, and includes, without

       limiting the generality of the foregoing, all individuals, sole proprietorships,

       associations, companies, agencies, boards, authorities, commissions, partnerships,

       joint ventures, corporations, trusts and estates.

    B. “State,” “identify,” and “describe” means to specifically state all complete information

       known or available to Century Management and regarding the person, event, act, items,

       thing, or document to which reference is make including, but not limited to, the

       following:

           a. In the case of a natural person, state his full name and present or last known

               address;

           b. In the case of a business concern, to state its name and its present or last

               known address;

           c. In case of an item or thing, other than a document, to describe it with

               particularity as to characteristics and the name and address of the person

               presently having control, custody or possession of it;

           d. In the case of any act or event, to state the date such occurred, and the name and

               present or last known address of each person involved or observing same;

           e. In the case of a document, to state its date, its author, its recipient or the person

               for whom it was prepared, if any, the type of document (e.g., letter, memoranda,

               chart, or other category), its present location, and the custodian thereof. If such

               document was, but is no longer, in Kroger Limited Partnership I’s possession or




                                                 2
Case 2:21-cv-02236-SHL-cgc Document 1-2 Filed 04/13/21 Page 17 of 29                        PageID 23




               control or in existence, state whether it:

                   i. Is missing or lost,

                   ii. Has been destroyed,

                  iii. Has been transferred, voluntarily or involuntarily, to another, or

                  iv. Has otherwise been disposed of, and in each instance explain the attendant
                      circumstances of such disposition, including the date thereof. In lieu of
                      identifying a document, a copy thereof may be supplied.

    C. “Documents(s)” means the original and if the original is unavailable, any copy of all

       written, recorded or graphic matter, whether produced or reproduced by handwriting,

       magnetic recording, photograph, Photostat, printing, digital imaging, electronic tape,

       transcription of spoken language or other record of spoken language, typewriting, writing

       of any other means, agreements, appointment books, summaries, analyses, bills, books,

       cablegrams, calendars, cards, charts, contracts, correspondence, credit memoranda,

       diaries, documents, expense accounts, now or formerly in the actual or constructive

       possession, custody or control of Century Management, its agents or representatives

       (including attorney), and without limiting the generality of the foregoing definition, but

       for the purposes of illustration only, “document(s)” includes file cards, films, financial

       statements and reports, invoices, journals, ledgers, letters, logs, medical records,

       memoranda, memorials in any form of telephone conversations, minutes, notes, notices,

       papers, prescriptions, purchase orders, rate cards, receipts, recordings by any medium,

       records, reports, slides, statements, telegrams, telephone slips, telexes, time sheets,

       transcripts of any type of recording, viewgraphs and any other pertinent information.

    D. “Electronic document(s)” includes, but is not limited to, emails, data files, spreadsheets,

       web pages, databases, address books, newsgroup postings, message board postings,



                                                 3
Case 2:21-cv-02236-SHL-cgc Document 1-2 Filed 04/13/21 Page 18 of 29                    PageID 24




        accounts, images, replicate files, backup files, residual data, network logs, fax logs,

        phone logs.

    E. “Electronic Document sources” includes, but is not limited to, the network file server(s),

        mainframes, minicomputers, stand-alone PC’s, and network workstations, laptops, and

        any other computer used by employers while away from home or at home computers

        used for work. This also includes offline storage medium that includes but not limited to

        backup and archives, floppy disks, tapes, compact disks, DVD’s, hard drives, and any

        other electronic storage medium.

    F. The words “you” and “your” means Kroger Limited Partnership I, including but not

        limited to, its partners, parents, subsidiaries, shareholders, predecessors in interest,

        associates, employees, agents, representatives, attorneys and investigators.

    G. Unless otherwise indicated, words in the singular shall include the plural, and vice versa,

        and any second personal shall include all such pronouns.

    H. “And” and “or” shall be interpreted either conjunctively or disjunctively to bring within

        the scope of these Interrogatories any information that might otherwise be constructed to

        be outside its scope and shall not be interpreted so as to exclude any information

        otherwise within the scope of the Request.

    I. “Event,” “Incident,” or “Claim” shall mean the slip and fall incident involving Brittany

        Greer which occurred on September 5, 2020 at approximately 4:35 p.m., at the Kroger,

        located at 240 New Byhalia Rd., Collierville, TN 38017 as more fully described in the

        Complaint filed in this cause.

     J. “Premises” shall mean the Kroger, 240 New Byhalia Rd., Collierville, TN 38017.




                                                4
Case 2:21-cv-02236-SHL-cgc Document 1-2 Filed 04/13/21 Page 19 of 29                        PageID 25




                                       INSTRUCTIONS

  1. Whenever an Interrogatory or Request for Production asks for the identification of any

     document or the answer refers to a document or is taken from the document to the

     Interrogatory or Request for Production with an identification of the Interrogatory or

     Request for Production to with it corresponds.

  2. With respect to any document called for by these Interrogatories and Requests for Production

     that is withheld upon a claim of privilege, state for each such document:

         a. The subject matter of the document;

         b. The date of the document;

         c. Its author

         d. Identify by name, last known address and telephone number, each person who wrote,

             signed, initialed, dictated or otherwise participated in the creation of the document;

         e. Identify by name, last known address and telephone number, each person who was

             present when the document was prepared;

         f. Identify by name, last known address and telephone number, each person with

             whom the contents of the document have been discussed;

             g. Identify by name, last known address and telephone number, each person

                to whom the document, or copy of the document, has been sent;

             h. Identify by name, last known address and telephone number, each person who

                has ever had possession, custody, or control of the document or any copy

                thereof and the persons who have present custody or control of the document or

                a copy of it;

             i. State the privilege asserted (i.e. attorney-client, self-incrimination, etc.) and




                                                   5
Case 2:21-cv-02236-SHL-cgc Document 1-2 Filed 04/13/21 Page 20 of 29                          PageID 26




                  give the citation to any statute that you contend supports your assertion of

                  privilege.

      3. If any Interrogatory is not answered in full, then state the precise reason for failure to

          complete the answer. If a legal objection is made with response to any Interrogatory, then

          set forth the specific reason for such objection. If only a portion of the Interrogatory

          cannot or will not be answered, then provide the fullest answer to the Interrogatory and

          thereafter specifically set forth: (a) the facts that the answer is incomplete; and (b) the

          reason or grounds for any omission and/or refusal to complete.

      4. When the Request for Production refers to electronic data that data must be produced in

          a suitable computer readable form that is agreed upon by the parties in writing.


                                        INTERROGATORIES


         INTERROGATORY NO. 1: State the full name, address, occupation and employer of any

 and all persons who answer these Interrogatories or who have provided information used in

 compiling the answers to these Interrogatories.

         INTERROGATORY NO. 2: Is the name of the Defendant correctly stated in the

 Complaint? If not, please state the correct name and if applicable all name changes from the date of

 the alleged incident to the present.

         INTERROGATORY NO. 3: Are the date, time and place of the alleged incident correctly

 stated in the Complaint? If not, please state the date, time and place of this alleged incident believed

 or known by you, your agents or attorneys to be correct.




                                                    6
Case 2:21-cv-02236-SHL-cgc Document 1-2 Filed 04/13/21 Page 21 of 29                           PageID 27




         INTERROGATORY NO. 4: Please state whether any incident report was prepared by your

 employees in response to the incident giving rise to this action, and if there was one, please list the

 name, address and occupation of the current custodian of said incident report.

         INTERROGATORY NO. 5: Please list the name, last known address and employer of each

 and every employee employed by Defendant, Kroger and working at said location on the date of the

 incident as alleged in the Complaint.

         INTERROGATORY NO. 6: State full name, address, occupation, employer and telephone

 number of any and all persons known to have any information concerning the incident alleged in

 Plaintiff's Complaint in this action.

         INTERROGATORY NO. 7: Have you, your agents, investigators, attorneys or anyone

 acting on your behalf, obtained any kind of written, recorded, or other type of statement from the

 Plaintiff or any persons described in your previous Interrogatory answers? If so, please identify each

 statement by date, identity of person giving statement and name of current custodian of each

 statement.

         INTERROGATORY NO. 8: Based on your knowledge at this time, describe in detail how

 the alleged incident happened, including all actions taken by the Defendant to prevent the incident.

         INTERROGATORY NO. 9: State the frequency and dates of inspections of the area where

 this incident occurred for the 30-day period prior to the incident and the 24-hour period after this

 incident, which is the subject matter of this litigation. State the name, address, job title and telephone

 number of the person who made the last inspection prior to the incident.

         INTERROGATORY NO. 10: Did any person inspect the area where the Plaintiff was

 allegedly injured within 24 hours prior to or following the alleged incident? If so, please state the

 name, address and telephone number of each person performing said inspection, the times or




                                                     7
Case 2:21-cv-02236-SHL-cgc Document 1-2 Filed 04/13/21 Page 22 of 29                           PageID 28




 frequencies of said inspection(s), and whether or not said inspection(s) revealed any defect or

 condition to be present.

         INTERROGATORY NO. 11: State who was responsible for the design and construction of

 that portion of the premises (to include shelving/product displays and/or flooring) where Plaintiff

 was injured as alleged in the Complaint.

         INTERROGATORY NO. 12: Please state whether or not you have experienced any other

 slip and fall incidents in the subject premises for the three (3) year period of time immediately

 preceding the subject incident. (NOTE: for all responsive incidents, please identify (i) date of

 incident; (ii) location in premises where incident occurred and (iii) a brief description of the incident

 such that the Court can determine substantial similarity to the subject incident).

         INTERROGATORY NO. 13: Please state whether or not you have experienced any other

 slip and fall incidents for all locations in Tennessee for the three (3) year period of time immediately

 preceding the subject incident. (NOTE: for all responsive incidents, please identify (i) date of

 incident; (ii) location at which incident occurred, (iii) location in premises where incident occurred

 and (iv) a brief description of the incident such that the Court can determine substantial similarity to

 the subject incident).

         INTERROGATORY NO. 14: Please state whether or not you have experienced any other

 slip and fall incidents for all locations nationwide for the three (3) year period of time immediately

 preceding the subject incident. (NOTE: for all responsive incidents, please identify (i) date of

 incident; (ii) location at which incident occurred, (iii) location in premises where incident occurred

 and (iv) a brief description of the incident such that the Court can determine substantial similarity to

 the subject incident).




                                                    8
Case 2:21-cv-02236-SHL-cgc Document 1-2 Filed 04/13/21 Page 23 of 29                           PageID 29




         INTERROGATORY NO. 15: Please identify the type of flooring that was used at the subject

 location in the area where the subject incident is alleged to have occurred as of the date of the subject

 incident.

         INTERROGATORY NO. 16: Please specify the make and/or manufacturer of the floor

 surface and/or flooring in the area where the subject incident is alleged to have occurred as of the

 date of the subject incident.

         INTERROGATORY NO. 17: Please identify all specifications of the flooring material of

 the floor surface and/or flooring in the area where the subject incident is alleged to have occurred

 as of the date of the incident.

         INTERROGATORY NO. 18: Please identify all types of sealants or floor polishes that

 were used on the floor surface and/or flooring in the area where the subject incident is alleged to

 have occurred as of the date of the incident for the three (3) year period of time immediately

 preceding the subject incident.

         INTERROGATORY NO. 19: Please identify the cleaning method for the floor surface

 and/or flooring in the area where the subject incident is alleged to have occurred as of the date of

 the incident.

         INTERROGATORY NO. 20: Please identify who (individuals or company) that was

 responsible for cleaning the floor surface and/or flooring in the area where the subject incident is

 alleged to have occurred as of the date of the incident.

         INTERROGATORY NO. 21: Please identify all cleaning products that were used to clean

 the floor surface and/or flooring in the area where the subject incident is alleged to have occurred

 as of the date of the incident for the three (3) period of time immediately preceding the subject

 incident.




                                                    9
Case 2:21-cv-02236-SHL-cgc Document 1-2 Filed 04/13/21 Page 24 of 29                      PageID 30




         INTERROGATORY NO. 22: What was the schedule for cleaning of the floor surface

 and/or flooring in the area where the subject incident is alleged to have occurred as of the date of

 the incident.

         INTERROGATORY NO. 23: Has there ever been a walkway audit performed of the floor

 surface and/or flooring in the area where the subject incident is alleged to have occurred. If so,

 please provide the date the audit occurred, the company performing the audit, and the results of

 said audit.

         INTERROGATORY NO. 24: Has there ever been a risk assessment performed of the floor

 surface and/or flooring in the area where the subject incident is alleged to have occurred. If not,

 why?

         INTERROGATORY NO. 25: Please provide any certification or acceptance of the slip

 resistance of the floor surface and/or flooring in the area where the subject incident is alleged to

 have occurred as of the date of the incident.

         INTERROGATORY NO. 26: What is the coefficient of friction of the floor surface and/or

 flooring in the area where the subject incident is alleged to have occurred.

         INTERROGATORY NO. 27: As of the date of the subject incident, did you ever assign a

 specific associate or associates to continuously or periodically inspect the floor surface and/or

 flooring in the area where the subject incident is alleged to have occurred for dangerous conditions

 such as liquid substances.

         INTERROGATORY NO. 28: Who was the competent individual within your company who

 is responsible for walkway safety as of the date of the subject incident.




                                                   10
Case 2:21-cv-02236-SHL-cgc Document 1-2 Filed 04/13/21 Page 25 of 29                             PageID 31




                                      REQUESTS FOR PRODUCTION

         REQUEST NO. 1:           Please produce all statements made by any witnesses to the subject

 accident at the subject place of business located at 240 New Byhalia Rd., Collierville, TN 38017,

 Shelby County, Tennessee.

         REQUEST NO. 2:           Please produce all statements made by the Plaintiff pertaining to or

 concerning the subject matter.

         REQUEST NO. 3:           Please produce all photographs of the area involved in the subject

 accident.

         REQUEST NO. 4:           Please produce a copy of any and all insurance agreements,

 insurance policies or agreements of any kind of nature under which any person or company

 carrying on an insurance business may be liable to satisfy part of all of a judgment that may be

 entered in this action or to indemnify or reimburse any payments made to satisfy any such

 judgment or settlement, including but not limited to a certified copy of the declarations sheet as to

 each such policy.

         REQUEST NO. 5:           Please produce a copy of any incident/accident report or other

 documents done in the ordinary course of business containing information about the incident alleged

 in the Complaint, completed by you, or your agents, representatives, or employees surrounding the

 subject accident.

         REQUEST NO. 6:           Please produce any and all inspection or check-off sheets or other

 documents showing who performed inspections, what kind of inspections were performed, the times

 of the inspections or other information about the inspections that might have been done on the date of

 the subject accident, as well as the five (5) days before that date in the area where the Plaintiff fell.




                                                     11
Case 2:21-cv-02236-SHL-cgc Document 1-2 Filed 04/13/21 Page 26 of 29                         PageID 32




         REQUEST NO. 7:          Please produce any and all documents relating to any inspections that

 may have been done on the date of the subject accident, the five (5) days before that date and the five

 (5) days after that date at the Defendant's premises.

         REQUEST NO. 8:          Please produce time sheets, clock cards or any other documents

 showing the hours and time worked by any employees working on the date of the subject accident,

 with responsibilities for inspecting the premises for dangerous conditions, cleaning up dangerous

 conditions or maintaining the premises.

         REQUEST NO. 9:          Please produce inspection sheets and/or and other documents for

 inspections that were used on the date of the subject accident, or that are now used by employees at

 Defendant's premises, for inspections.

         REQUEST NO. 10:         Please produce a true and correct copy of any contracts or agreement

 with any entity used by Defendant with any responsibilities for inspecting your premises for

 dangerous conditions or for training your employees about such.

         REQUEST NO. 11:         Please produce a true and correct copy of any and all written

  inspection, maintenance procedures or policies in place on the date of the subject accident, at

  Defendant's premises.

         REQUEST NO. 12:         Please produce a true and correct copy of any and all safety manuals

  or videos, inspection manuals or videos or training manuals or videos that any employee who was

  working on the date of the subject accident, with responsibilities for inspecting the premises for

  dangerous conditions, cleaning up dangerous conditions or maintaining the premises may have

  received from Defendant.




                                                    12
Case 2:21-cv-02236-SHL-cgc Document 1-2 Filed 04/13/21 Page 27 of 29                        PageID 33




         REQUEST NO. 13:         Please produce a true and correct copy of your written procedure for

  inspection of the grounds, sidewalks, pathways, common walkways, and landscaping that was in

  existence on the date of the subject accident.

         REQUEST NO. 14:         Please produce a true and correct copy of any document or list with

 the names, addresses, telephone numbers, dates of birth, social security numbers, duties,

 responsibilities, and job descriptions, of all employees working for the Defendant with

 responsibilities for inspecting the premises for dangerous conditions, cleaning up dangerous

 conditions or maintaining the premises.

         REQUEST NO. 15:         Please produce a true and correct copy of any document or list with

 the names, addresses, telephone numbers, dates of birth, social security numbers, duties,

 responsibilities, and job descriptions of all employees on duty at the subject location on the date of

 the subject accident.

         REQUEST NO. 16:         Please produce a true and correct copy of any and all documents

 provided to the employees of the Defendant who were on duty on the date of the subject accident,

 explaining maintenance, cleaning, inspection, and safety precautions at Defendant's premises.

         REQUEST NO. 17:         Please produce a true and correct copy of any and all written

  complaints or documents showing claims or complaints made as to employees and/or customers

  falling or slipping on substances on Defendant's premises within the last five (5) years in a manner

  substantially similar to that alleged in the Complaint.

         REQUEST NO. 18:         Please produce a true and correct copy of any and all photographs

  taken of the accident scene.

         REQUEST NO. 19:         Please produce any and all footage from CTV/security/surveillance

  cameras that depict the events alleged in the complaint.




                                                    13
Case 2:21-cv-02236-SHL-cgc Document 1-2 Filed 04/13/21 Page 28 of 29                          PageID 34




         REQUEST NO. 20:         Please produce any and all footage from CTV/security/surveillance

  cameras that depict Plaintiff regardless of location on the subject premises for the entire date of

  incident.

         REQUEST NO. 21:         Please produce any and all footage from CTV/security/surveillance

  cameras that depict the subject incident.

         REQUEST NO. 22:         Please produce any and all footage from CTV/security/surveillance

  cameras that depict the area where the subject incident occurred for the period of time beginning

  four (4) hours immediately prior to the subject incident and ending four (4) hours immediately

  after the subject incident.

         REQUEST NO. 23:         Please produce any and all footage from CTV/security/surveillance

  cameras located inside the subject location for the entire interior of the premises for the 24 hour

  period of time immediately preceding the subject incident.

         REQUEST NO. 24:         Please provide footage from all CCTV/security/surveillance

  cameras located inside the subject location for the entire interior of the premises for the 24 hour

  period of time immediately preceding the subject incident.

         REQUEST NO. 25:         Please produce all reports regarding the testing and coefficient of

  friction of the floor surface and/or flooring in the area where the subject incident is alleged to

  have occurred.

         REQUEST NO. 26:         Please provide a list of all slip and falls that occurred at the subject

  location for the three (year) period of time immediately preceding the subject incident. (NOTE:

  for all responsive incidents, please identify (i) date of incident; (ii) location in premises where

  incident occurred and (iii) a brief description of the incident such that the Court can determine

  substantial similarity to the subject incident).




                                                     14
Case 2:21-cv-02236-SHL-cgc Document 1-2 Filed 04/13/21 Page 29 of 29                           PageID 35




        REQUEST NO. 27:         Please provide a list of all slip and falls that occurred at all locations

  statewide for the three (year) period of time immediately preceding the subject incident. (NOTE: for all

  responsive incidents, please identify (i) date of incident; (ii) location at which incident occurred, (iii)

  location in premises where incident occurred and (iv) a brief description of the incident such that the Court

  can determine substantial similarity to the subject incident).

        REQUEST NO. 28:         Please provide a list of all slip and falls that occurred at all locations

  nationwide for the three (year) period of time immediately preceding the subject incident. (NOTE: for

  all responsive incidents, please identify (i) date of incident; (ii) location at which incident occurred, (iii)

  location in premises where incident occurred and (iv) a brief description of the incident such that the

  Court can determine substantial similarity to the subject incident).



                                                  Respectfully submitted,

                                                  MORGAN & MORGAN MEMPHIS, LLC




                                                 Elaine Sheng, Esq. (TN#18438)
                                                 80 Monroe, Suite 900
                                                 Memphis, Tennessee 38103
                                                 Phone: (901) 333-1918
                                                 Fax: (901) 333-1882
                                                 esheng@forthepeople.com
                                                 Attorney for Plaintiff




                                                   Elaine Sheng, Esq.

                                                  Served with Complaint




                                                    15
